 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   LISA ANDERSON,                                      Case No. 18cv2137-JAH (WVG)
12                                      Plaintiff,
                                                         ORDER GRANTING DEFENDANTS’
13   v.                                                  MOTION TO DISMISS (Doc. No. 11)
14   DOES 1-6; MARK HELD; GREGORY
     WILLIAMS,
15
                                     Defendants.
16
17         Plaintiff Lisa Anderson (“Plaintiff”) is pro se and filed the instant action on
18   September 14, 2018 against city bus drivers alleging intentional infliction of emotional
19   distress. Doc. No. 11-1 at pg. 6. Specifically, Plaintiff alleges that Defendants Mark Held
20   and Gregory Williams (collectively “Defendants”) harassed her by making noises and
21   clicking sounds. Id. Plaintiff also alleges that Defendants “caused the bus to release out
22   on her.” Id. On January 2, 2019, Defendants filed a motion to dismiss (“Motion”)
23   Plaintiff’s complaint pursuant to Rule 12(b)(1) and Rule 12(b)(6) of the Federal Rules of
24   Civil Procedure. See Doc. No. 11. Plaintiff’s response was due on February 11, 2019. To
25   date, the Motion remains unopposed. On February 15, 2019, Defendants filed a reply brief
26   in support of their Motion arguing that the Court should dismiss Plaintiff’s complaint in its
27   entirety and without leave to amend. See Doc. No. 15.
28

                                                     1
                                                                                18cv2137-JAH (WVG)
 1          Civil Local Rule 7.1(f)(3)(c) provides that “[i]f an opposing party fails to file the
 2   papers in the manner required by Civil Local Rule 7.1e.2, that failure may constitute a
 3   consent to the granting of a motion or other request for ruling by the court.” Moreover, the
 4   Ninth Circuit has recognized that failure to follow a district court’s local rules is a proper
 5   ground for dismissal. See Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (affirming a
 6   district court’s dismissal of a pro se plaintiff’s complaint for failure to timely oppose a
 7   motion to dismiss where she had notice of the motion and ample time to respond).
 8          Here, the hearing date for Defendants’ Motion was scheduled for February 25, 2019
 9   at 2:30 p.m. Local Rule 7.1e.2 requires that an opposition must be filed and served no later
10   than fourteen (14) calendar days prior to the noticed hearing. Thus, Plaintiff’s opposition
11   was due by February 11, 2019. The Court has not received any opposition from Plaintiff,
12   nor has she requested additional time to file such an opposition. In addition, there is no
13   evidence that Defendants’ Motion failed to reach the mailing address designated in the
14   proof of service or that Plaintiff is unaware of the pending Motion. Accordingly, pursuant
15   to Civil Local Rule 7.1(f)(3)(c), the Court deems Plaintiff’s failure to oppose Defendants’
16   Motion as consent to granting it.
17          Based on the foregoing reasons, the Court hereby DISMISSES Plaintiff’s complaint
18   (Doc. No. 1) without prejudice. Plaintiff may file an amended complaint within 30 days
19   of this order.
20          IT IS SO ORDERED.
21   DATED: March 4, 2019
22
23                                                  _________________________________
24                                                  JOHN A. HOUSTON
                                                    United States District Judge
25
26
27
28

                                                   2
                                                                                 18cv2137-JAH (WVG)
